                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

JORGE JUAN HERNANDEZ, #877532                     §
                                                  §
VS.                                               §            CIVIL ACTION NO. 4:18cv238
                                                  §
DIRECTOR, TDCJ-CID                                §

                                     ORDER OF DISMISSAL

       The above-entitled and numbered civil action was referred to United States Magistrate Judge

Kimberly C. Priest Johnson, who issued a Report and Recommendation concluding that the petition

for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254 is time-barred. In response, Petitioner

has filed a Motion for Timeliness Petition for Reconsideration, which is construed as objections.

       The Report of the Magistrate Judge, which contains her proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration, and having

made a de novo review of the objections raised by Petitioner to the Report, the court is of the opinion

that the findings and conclusions of the Magistrate Judge are correct and the objections of Petitioner

are without merit. Therefore, the court hereby adopts the findings and conclusions of the Magistrate

Judge as the findings and conclusions of the court.

       It is therefore ORDERED that the petition for a writ of habeas corpus is DENIED, and the

case is DISMISSED with prejudice. A certificate of appealability is DENIED. All motions not

previously ruled on are DENIED.

              .    SIGNED this the 11th day of February, 2019.




                                                              _______________________________
                                                              RICHARD A. SCHELL
                                                              UNITED STATES DISTRICT JUDGE
